DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a TRU comprising environment controlling components" in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The "TRU comprising environment controlling components" are described as various components such as compressor, evaporator, fan, etc. belonging to a transport refrigeration unit 30 (see paragraph 31).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11, 14, and 17, the limitation “an ESD threshold” is not clearly defined because ESD is described as a controller and a battery (see claims 1, 10, 4, 13, 7, and 16) and it is unclear how an ESD threshold is associated with a controller and a battery. For examination purposes, the above limitation “an ESD threshold” is interpreted as ‘-- a threshold set, established, managed, controlled, associated, or affiliated with the controller of the energy storage device ESD --’.
In claims 12, 15, and 18, the limitation “an ESD… alarm” is not clearly defined because ESD is described as a controller and a battery (see claims 1, 10, 4, 13, 7, and 16) and it is unclear how an ESD alarm is associated with a controller and a battery. For examination purposes, the above limitation “an ESD alarm” is interpreted as ‘-- an alarm set, established, managed, controlled, adjusted, associated, or affiliated with the controller of the energy storage device ESD --’.   
In claims 11, 14, and 17, the limitation “ESD controller settings” is not clearly defined because ESD is described as a controller and a battery (see claims 1, 10, 4, 13, 7, and 16) and it is unclear what is included in an ESD controller setting. For examination purposes, the above limitation “ESD controller settings” is interpreted as ‘-- settings established, managed, controlled, adjusted, associated, or affiliated with the ESD controller --’.   
In claims 12, 15, and 18, the limitation “an ESD “near empty” alarm” is indefinite because it is unclear whether the “near empty” is a text or label displayed for a user by the controller or the term “near empty” is a description of the alarm or energy usage state. For examination purposes, the above limitation “an ESD “near empty” alarm” is interpreted as ‘-- a printed label of “near empty” as content of the ESD alarm --’.      Appropriate correction is required.
Claims 12, 15, and 18 are also rejected by virtue of being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler (US 2003/0201097 A1) and in view of Muralidhar (US 2015/0183292 A1).
In regards to claims 1 and 10, Zeigler teaches a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: a TRU comprising environment controlling components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control an environment in a compartment interior (temperature control of an interior compartment, see paragraph 11) and the system (with the use of an ESD controller 30) is configured to control the environment controlling components in accordance with initial control settings and to monitor energy usage by the environment controlling components being controlled in accordance with the initial control settings (controller 30 operates compressor at maximum speed and capacity, see paragraph 37; Also fan 56 operated by controller 30, see paragraph 35; and the controller monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40, respectively); and an energy storage device (ESD) (controller 30 and battery 34, see fig. 1) comprising a battery (34, see fig. 1) and an ESD controller (power management controller 30, see paragraph 30), the ESD controller being receptive of data reflective of the monitored energy usage by the environment controlling components (30 monitors various system parameters, see paragraph 30, wherein the parameters include compressor speed and refrigerant pressure and temperatures, see paragraph 41, and the parameters reflect the power consumption, see paragraph 34) and configured to determine whether the energy usage is above a threshold, in an event the energy usage is above the threshold (determining that the monitored power consumption exceeds appropriate level, see paragraph 40), the ESD controller being further configured to: identify operational changes for one or more of the environment controlling components to reduce the energy usage (reduction in compressor speed to reduce power consumption, see paragraphs 40, 32 and 37; Also terminating power to the compressor to reduce power consumption, see paragraph 34), and override the initial control settings of the one or more of the environment controlling components with new control settings (controller 30 overrides the compressor operation control and modulates the compressor by reducing the compressor speed and capacity based on the power consumption exceeding a level, see paragraph 40).
However, Zeigler does not explicitly teach an additional controller communicating with another controller.
Muralidhar teaches a TRS controller (205) configured to control a compressor (see paragraph 16), the TRS controller (205) is configured to control the environment controlling components in accordance with initial control settings (TRS controller 205 controls the refrigeration circuit with compressor, condenser, evaporator and valves, to control and obtain environmental conditions within an interior space 130, see 24) and to monitor energy usage by the environment controlling components (TRS controller 205 monitors and sets heating, cooling modes, engine operations, see paragraphs 39 and 42), and an ECU controller (210), and wherein data is transmitted and received between the two controllers via communication bus (230, see fig. 2 and paragraphs 37, 31, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional controller as taught by Muralidhar to the transport refrigerant unit of Zeigler in order to separate the controls and programming of the refrigeration components from the engine control and power source management in order to allow each system the liberty to operate independently based on available power. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the additional TRU controller of Zeigler as modified by controlling and monitoring the environment controlling components based on the teachings of Muralidhar in accordance with the initial control settings at the TRU system/method Zeigler as modified in order to improve the overall energy efficiency of the TRU system by controlling and monitoring each of the energy consuming devices such as engine, compressor, condenser, fans, and evaporators.
In regards to claims 2 and 5, Zeigler as modified teaches the limitations of claims 2 and 5 and further discloses that the system is further configured to monitor energy usage by the environment controlling components being controlled in accordance with the new control settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40).
In regards to claims 4 and 13, Zeigler teaches a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: a TRU comprising environment controlling components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control environments in multiple compartment interiors (temperature control of an interior driver compartment and passenger/sleeping compartment, see paragraphs 29, 11, 34 and 32, see fig. 1) and the system (with the use of an ESD controller 30) is configured to control the environment controlling components in accordance with initial control settings and to monitor energy usage by the environment controlling components being controlled in accordance with the initial control settings (controller 30 operates compressor at maximum speed and capacity, see paragraph 37; Also fan 56 operated by controller 30, see paragraph 35; and the controller monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40, respectively); and an energy storage device (ESD) (controller 30 and battery 34, see fig. 1) comprising a battery (34, see fig. 1) and an ESD controller (power management controller 30, see paragraph 30), the ESD controller being receptive of data reflective of the monitored energy usage by the environment controlling components (30 monitors various system parameters, see paragraph 30, wherein the parameters include compressor speed and refrigerant pressure and temperatures, see paragraph 41, and the parameters reflect the power consumption, see paragraph 34) and configured to determine whether the energy usage is above a threshold, in an event the energy usage is above the threshold (determining that the monitored power consumption exceeds appropriate level, see paragraph 40), the ESD controller being further configured to: identify operational changes for one or more of the environment controlling components of one of the multiple compartment interiors to reduce the energy usage (reduction in compressor speed to reduce power consumption, see paragraphs 40, 32 and 37; Also terminating power to the compressor to reduce power consumption, see paragraph 34), and override the initial control settings of the one or more of the environment controlling components with new control settings (controller 30 overrides the compressor operation control and modulates the compressor by reducing the compressor speed and capacity based on the power consumption exceeding a level, see paragraph 40).
However, Zeigler does not explicitly teach an additional controller communicating with another controller.
Muralidhar teaches a TRS controller (205) configured to control a compressor (see paragraph 16), the TRS controller (205) is configured to control the environment controlling components in accordance with initial control settings (TRS controller 205 controls the refrigeration circuit with compressor, condenser, evaporator and valves, to control and obtain environmental conditions within an interior space 130, see 24) and to monitor energy usage by the environment controlling components (TRS controller 205 monitors and sets heating, cooling modes, engine operations, see paragraphs 39 and 42), and an ECU controller (210), and wherein data is transmitted and received between the two controllers via communication bus (230, see fig. 2 and paragraphs 37, 31, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional controller as taught by Muralidhar to the transport refrigerant unit of Zeigler in order to separate the controls and programming of the refrigeration components from the engine control and power source management in order to allow each system the liberty to operate independently based on available power. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the additional TRU controller of Zeigler as modified by controlling and monitoring the environment controlling components based on the teachings of Muralidhar in accordance with the initial control settings at the TRU system/method Zeigler as modified in order to improve the overall energy efficiency of the TRU system by controlling and monitoring each of the energy consuming devices such as engine, compressor, condenser, fans, and evaporators.
In regards to claims 7 and 16, Zeigler teaches a method of operating a transport refrigeration unit (TRU) system (at least air conditioning system used in a vehicle, see abstract and figs. 1-4), comprising: TRU environment controlling components (at least compressor 14, heat exchangers 22, 26, see fig. 1 and paragraphs 9, 11; and fan, paragraph 35) which are configured to control one environment in one compartment interior (temperature control of an interior compartment, see paragraph 11) and the system (with the use of an ESD controller 30) configured to control the environment controlling components in accordance with initial control settings and to monitor energy usage by the environment controlling components being controlled in accordance with the initial control settings (controller 30 operates compressor at maximum speed and capacity, see paragraph 37; Also fan 56 operated by controller 30, see paragraph 35 and the controller monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40, respectively); and providing an energy storage device (ESD) (controller 30 and battery 34, see fig. 1) comprising a battery (34, see fig. 1) and an ESD controller (power management controller 30, see paragraph 30), the method further comprising: receiving , at the ESD controller, data reflective of the monitored energy usage by the environment controlling TRU components (30 monitors various system parameters, see paragraph 30, wherein the parameters include compressor speed and refrigerant pressure and temperatures, see paragraph 41, and the parameters reflect the power consumption, see paragraph 34) and determining whether the energy usage is above a threshold (determining that the monitored power consumption exceeds appropriate level, see paragraph 40), identifying, at the ESD controller, operational changes for one or more of the environment controlling TRU components of the one compartment interior to reduce the energy usage in an event the energy usage is above the threshold (this is a contingent limitation in a method claim see MPEP 2111.04; Also see reduction in compressor speed to reduce power consumption, paragraphs 40, 32 and 37; Also terminating power to the compressor to reduce power consumption, see paragraph 34), and overriding the initial control settings of the one or more of the environment controlling TRU components with new control settings (controller 30 overrides the compressor operation control and modulates the compressor by reducing the compressor speed and capacity based on the power consumption exceeding a level, see paragraph 40).
However, Zeigler does not explicitly teach an additional controller communicating with another controller.
Muralidhar teaches a TRS controller (205) configured to control a compressor (see paragraph 16), the TRS controller (205) is configured to control the environment controlling components in accordance with initial control settings (TRS controller 205 controls the refrigeration circuit with compressor, condenser, evaporator and valves, to control and obtain environmental conditions within an interior space 130, see 24) and to monitor energy usage by the environment controlling components (TRS controller 205 monitors and sets heating, cooling modes, engine operations, see paragraphs 39 and 42), and an ECU controller (210), and wherein data is transmitted and received between the two controllers via communication bus (230, see fig. 2 and paragraphs 37, 31, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional controller as taught by Muralidhar to the transport refrigerant unit of Zeigler in order to separate the controls and programming of the refrigeration components from the engine control and power source management in order to allow each system the liberty to operate independently based on available power. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the additional TRU controller of Zeigler as modified by controlling and monitoring the environment controlling components based on the teachings of Muralidhar in accordance with the initial control settings at the TRU system/method Zeigler as modified in order to improve the overall energy efficiency of the TRU system by controlling and monitoring each of the energy consuming devices such as engine, compressor, condenser, fans, and evaporators.
In regards to claim 8, Zeigler as modified teaches the limitations of claim 8 and further discloses that the method is further configured to monitor energy usage by the environment controlling TRU components being controlled in accordance with the new control settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40).
In regards to claims 11, 14, and 17, Zeigler as modified teaches the limitations of claim 11 and further discloses that the threshold is an ESD threshold (the controller 30 monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40; and total system power consumption, paragraph 40, where the total power consumption includes battery power consumption, see paragraphs 12, 37, and 46), in an event the energy usage is above the ESD threshold (determining that the monitored power consumption exceeds appropriate level, see paragraph 40), the ESD controller is further configured to override the initial control settings of the one or more of the environment controlling components with settings by ESD controller (controller 30 overrides the compressor operation control and modulates the compressor by reducing the compressor speed and capacity based on the power consumption exceeding a level, see paragraph 40).

Claims 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Muralidhar as applied to claims 2 and 8 above respectively and further in view of Hanson (US 5,303,560 A).
In regards to claims 3, 6, and 9, Zeigler as modified teaches the limitations of claims 3, 6, and 9 and further discloses that ESD controller (30) is configured to determine whether the energy usage is below a minimum threshold (voltage below a predetermine value, see paragraphs 12 and 46), and issue an signal to disable component in an event the energy usage is below the minimum threshold (disable compressor when voltage drops below a predetermined value, see paragraphs 12 and 46).
However, Zeigler does not explicitly teach issuing an alarm.
Hanson teaches issuing an alarm in response to current being below the acceptable value (see abstract; based on current comparison at steps 256, 258, alarm at 264 is issued, fig. 3 and col. 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the ESD controller of Zeigler as modified to issue an alarm as taught by Hanson based on the energy usage falling below the minimum threshold in the system/method of Zeigler in order to quickly notify the maintenance personnel of any possible impending issues with any of the components of the transport refrigeration unit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Muralidhar as applied to claim 11 above respectively and further in view of Hanson (US 5,303,560 A).
In regards to claim 12, Zeigler as modified teaches the limitations of claim 12 and further discloses that the TRU system is further configured to monitor energy usage by the environment controlling components being controlled in accordance with the settings by ESD controller (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40),
monitored energy usage comprises energy usage by the environment controlling components being controlled in accordance with the initial control settings (with the use of an ESD controller 30, which operates compressor at maximum speed and capacity, see paragraph 37; and fan 56, see paragraph 35; Also the controller 30 monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40); and in accordance with the ESD controller settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40), and the ESD controller (30) is further configured to: determine whether the energy usage is below an ESD minimum threshold (voltage below a predetermine value, see paragraphs 12 and 46), and issue an ESD near empty signal to disable component in an event the energy usage is below the minimum threshold (disable compressor when voltage drops below a predetermined value, see paragraphs 12 and 46, where the predetermined voltage is not sufficient to restart the vehicle, see paragraph 37, which is a near empty state for a vehicle restart).
However, Zeigler does not explicitly teach issuing an alarm.
Hanson teaches issuing an alarm in response to current being below the acceptable value (see abstract; based on current comparison at steps 256, 258, alarm at 264 is issued, fig. 3 and col. 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the ESD controller of Zeigler as modified to issue an alarm as taught by Hanson based on the energy usage falling below the minimum threshold in the system/method of Zeigler and considering the alarm as a near empty alarm for the TRU system/method of Zeigler as modified in order to quickly notify the maintenance personnel of any possible impending issues with any of the components of the transport refrigeration unit.
Zeigler also does not explicitly teach “near empty” alarm.
However, the limitation “near empty” is considered a printed matter because the first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). In this claim “near empty” is the content of the alarm signal, and since the printed matter is neither functionally nor structurally related to the associated physical structure, the printed matter owed no patentable weight."  Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the printed matter would be given patentable weight. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Muralidhar as applied to claim 14 above respectively and further in view of Hanson (US 5,303,560 A).
In regards to claim 15, Zeigler as modified teaches the limitations of claim 12 and further discloses that the TRU system is further configured to monitor energy usage by the environment controlling components being controlled in accordance with the settings by ESD controller (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40),
monitored energy usage comprises energy usage by the environment controlling components being controlled in accordance with the initial control settings (with the use of an ESD controller 30, which operates compressor at maximum speed and capacity, see paragraph 37; and fan 56, see paragraph 35; Also the controller 30 monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40); and in accordance with the ESD controller settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40), and the ESD controller (30) is further configured to: determine whether the energy usage is below an ESD minimum threshold (voltage below a predetermine value, see paragraphs 12 and 46), and issue an ESD near empty signal to disable component in an event the energy usage is below the minimum threshold (disable compressor when voltage drops below a predetermined value, see paragraphs 12 and 46, where the predetermined voltage is not sufficient to restart the vehicle, see paragraph 37, which is a near empty state for a vehicle restart).
However, Zeigler does not explicitly teach issuing an alarm.
Hanson teaches issuing an alarm in response to current being below the acceptable value (see abstract; based on current comparison at steps 256, 258, alarm at 264 is issued, fig. 3 and col. 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the ESD controller of Zeigler as modified to issue an alarm as taught by Hanson based on the energy usage falling below the minimum threshold in the system/method of Zeigler and considering the alarm as a near empty alarm for the TRU system/method of Zeigler as modified in order to quickly notify the maintenance personnel of any possible impending issues with any of the components of the transport refrigeration unit.
Zeigler also does not explicitly teach “near empty” alarm.
However, the limitation “near empty” is considered a printed matter because the first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). In this claim “near empty” is the content of the alarm signal, and since the printed matter is neither functionally nor structurally related to the associated physical structure, the printed matter owed no patentable weight."  Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the printed matter would be given patentable weight. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Muralidhar as applied to claim 17 above respectively and further in view of Hanson (US 5,303,560 A).
In regards to claim 18, Zeigler as modified teaches the limitations of claim 12 and further discloses that the TRU system is further configured to monitor energy usage by the environment controlling components being controlled in accordance with the settings by ESD controller (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40),
monitored energy usage comprises energy usage by the environment controlling components being controlled in accordance with the initial control settings (with the use of an ESD controller 30, which operates compressor at maximum speed and capacity, see paragraph 37; and fan 56, see paragraph 35; Also the controller 30 monitors voltage and power consumption by battery and compressor respectively, see paragraphs 12 and 40); and in accordance with the ESD controller settings (controller 30 always monitors the power consumption by components such as compressor and total power consumption during all stages of operation including high speed and low speed compressor operations, see paragraph 40), and the ESD controller (30) is further configured to: determine whether the energy usage is below an ESD minimum threshold (voltage below a predetermine value, see paragraphs 12 and 46), and issue an ESD near empty signal to disable component in an event the energy usage is below the minimum threshold (disable compressor when voltage drops below a predetermined value, see paragraphs 12 and 46, where the predetermined voltage is not sufficient to restart the vehicle, see paragraph 37, which is a near empty state for a vehicle restart).
However, Zeigler does not explicitly teach issuing an alarm.
Hanson teaches issuing an alarm in response to current being below the acceptable value (see abstract; based on current comparison at steps 256, 258, alarm at 264 is issued, fig. 3 and col. 10, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the ESD controller of Zeigler as modified to issue an alarm as taught by Hanson based on the energy usage falling below the minimum threshold in the system/method of Zeigler and considering the alarm as a near empty alarm for the TRU system/method of Zeigler as modified in order to quickly notify the maintenance personnel of any possible impending issues with any of the components of the transport refrigeration unit.
Zeigler also does not explicitly teach “near empty” alarm.
However, the limitation “near empty” is considered a printed matter because the first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). In this claim “near empty” is the content of the alarm signal, and since the printed matter is neither functionally nor structurally related to the associated physical structure, the printed matter owed no patentable weight."  Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the printed matter would be given patentable weight. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. In response to applicant's argument, ". In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "Zeigler does not teach that the power management controller 30 is a component of the battery storage system 34"; the examiner maintains the rejection of claims 1, 4 and 7 because the claims do not require the controller to be a part of the battery storage system (see above rejection of claims 1, 4 and 7).
In response to applicant's argument, "in Zeigler the controller 30 and battery 34 cannot be combined into an element that is mapped as the claimed ESD, which is claimed to include a controller (see claims 1, 4, and 7) and a battery (see claims 10, 13, and 16)"; the examiner maintains the rejection of claims 1, 4 and 7 because the claims require the energy storage device to include a battery (see claims 10, 13, 16) and a controller (see claims 1, 4, and 7) and Zeigler teaches both the controller (30) and the battery (34) associated with the controller as an ESD device (see above rejection of claims 1, 4 and 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763